DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20120163641 A1) in view of Asada et al. (hereafter Asada; US 20110249824 A1).
Regarding claim 1, Petersen discloses a method of controlling headset ([0002]), applied to a headset, wherein the headset comprises a first microphone, a second microphone and a control module (see Fig. 1), and the first microphone and the second microphone are electrically connected to the control module, the method of controlling headset comprising:
obtaining a first received sound received by the first microphone, and obtaining a second received sound received by the second microphone (shown in Fig. 1),

according to the first received sound or the second received sound, executing at least one command (e.g., [0008]-[0010]), wherein at least one condition of executing the at least one command comprises: the sound energy intensity difference is greater than the energy threshold ([0016], [0020], claim 10).
Petersen fails to show determining including finding the difference in a specified range and ignoring received sounds that are not the specified frequency range. Asada teaches that tapping, such as double tapping as a certain pattern (Figs. 6s, [0142], [0143]). To accurately determine whether the sound at a specified frequency range is tapping sound, not other kind of noise, the difference in the specified frequency range is being compared with a threshold (Fig. 7), and the difference outside of the specified frequency range is ignored (by 52 in Fig. 5). Thus, it would have been obvious to one of ordinary skill in the art to modify Petersen in view of Asada by including analyzing of the difference in a specified frequency range and ignore other sound not in the specified range in order to prevent false positive of the tapping sound determination.
	Regarding claims 3 and 4, Petersen discloses detecting a sequence of reception that meets a specific order (see Fig. 4, [0022], [0016], [0019]).
	Regarding claim 5, Petersen discloses the specific time period for sound reception for both microphones (see Figs. 3 and 4).

	Regarding claim 8, Petersen discloses at least one shaking detection module (e.g., [0020]).
	Claims 11 and 13-18 correspond to claims 1 and 3-8 discussed before.
Claims 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Asada as applied to claims 1, 3-8, 11 and 13-18 above, and further in view of Kuhnel et al. (hereafter Kuhnel; US 20150249892 A1).
Regarding claims 2, 10, 12 and 20, Petersen fails show replacement by one received sound with another sound after comparison. Petersen teaches a headset which the user can use his/her finger/hand to control the operation (e.g., abstract, [0022]). The microphone closest to where the user touched the headset casing would generate substantially higher sound level than the signal detected by the other microphone further from the touching point. Kuhnel teaches a hearing system with different microphones placed on a corresponding ear. The difference between sound levels of microphones is being compared with a threshold to determine whether a substantial noise is detected by one of the microphones. The result of the comparison would determine that the microphone signal with the higher level (i.e., the microphone detected noise) would be replaced with the signal from the other microphone ([0018]). This would protect user’s hearing and prevent the user from hearing unnecessary noise. This concept would benefit Petersen as expected, wherein the noise detected in Petersen is touching noise which could have substantial energy. Thus, it would have .
Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Petersen.
Regarding claim 1, Asada discloses a method of controlling earphone (Fig. 3), applied to a earphone, wherein the earphone comprises a first microphone (12L), a second microphone (12R) and a control module (14), and the first microphone and the second microphone are electrically connected to the control module (Fig. 4), the method of controlling earphone comprising:
obtaining a first received sound received by the first microphone (SmL), and obtaining a second received sound received by the second microphone (SmR);
via the control module (37), distinguishing whether the first received sound or the second received sound is a touch sound generated by a user of the earphone by determining whether a sound energy intensity difference between the first received sound and the second received sound in a specified frequency band (output of 52) is greater than an energy threshold (TH1 in Fig. 7) and ignoring received sounds that are not in the specified frequency band (53-55 ignore sound outside of LPF 52); and
according to the first received sound or the second received sound, executing at least one command (e.g., [0006], [0127], [0128], [0213]), wherein at least one condition 
Asada fails to show a headset. However, Asada teaches switching between voice phone conversation and music reproduction ([0119]). This suggests two-way telecommunication involving a microphone for detecting user’s voice. Examiner takes Official Notice that a headset for providing such function is notoriously well known in the art. Furthermore, Petersen is cited here to show a headset utilizing two microphones for detecting tapping from the user. Thus, it would have been obvious to one of ordinary skill in the art to modify Asada in view of Petersen by replacing an earphone with a headset in order to allow the user to control phone communication using tapping.
Regarding claims 3 and 4, Asada teaches a sequence of reception that meets a specific order (e.g., double tapping, Fig. 7).
Regarding claim 5, Asada teaches the specific time period for sound reception for both microphones (see Figs. 3 and 4).
Regarding claims 6 and 7, Petersen discloses determining the number of times sound received in the specific time period and the executing at least one command (Fig. 6a, Fig. 7). Petersen teaches determining the number of times sound received in the specific time period and the executing at least one command (Fig. 4, [0022], [0016], [0019]).
Regarding claim 8, Asada teaches a shaking detection module (F101). Petersen teaches at least one shaking detection module (e.g., [0020]).
Claims 11 and 13-18 correspond to claims 1 and 3-8 discussed before.
s 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asada and Petersen as applied to claims 1, 3-8, 11 and 13-18 above, and further in view of Kuhnel.
Regarding claims 2, 10, 12 and 20, Asada and Petersen fail show replacement by one received sound with another sound after comparison. Asada and Petersen teach earphone/headset which the user can use his/her finger/hand to control the operation (e.g., abstract, [0022] in Petersen). The microphone closest to where the user touched the headset casing would generate substantially higher sound level than the signal detected by the other microphone further from the touching point. Kuhnel teaches a hearing system with different microphones placed on a corresponding ear. The difference between sound levels of microphones is being compared with a threshold to determine whether a substantial noise is detected by one of the microphones. The result of the comparison would determine that the microphone signal with the higher level (i.e., the microphone detected noise) would be replaced with the signal from the other microphone ([0018]). This would protect user’s hearing and prevent the user from hearing unnecessary noise. This concept would benefit Asada and Petersen as expected, wherein the noise detected in Asada and Petersen is touching noise which could have substantial energy. Thus, it would have been obvious to one of ordinary skill in the art to modify Asada and Petersen in view of Kuhnel by replacing first microphone signal with another microphone signal if it is determined that the first microphone including substantial detected touch noise in order to allow the user to hear the intended detected sound (such as conversation detected by the another microphone) without .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/Primary Examiner, Art Unit 2654